DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 27 June 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN 104575437 A) in view of Zou et al. (US 2016/0189586).

Regarding claim 1, Yan discloses a shift register, comprising:
a pull-up sub-circuit (Figures 1A and 3A, M1 and M2) coupled to a first input terminal (Figure 3A, input) and a pull-up node of the shift register (Figure 3A, PU), and configured to set a potential at the pull-up node to an operating potential when a first input signal is received via the first input terminal (Figure 3A, potential of PUI is set when a signal is supplied to Input.); and

Yan fails to teach:
a second output sub-circuit coupled to a second input terminal and the output terminal of the shift register, and configured to output a second gate driving signal at the output terminal when a second input signal is received via the second input terminal during a period other than a duration in which one frame of picture is displayed.
Zou et al. disclose a shift register comprising:
a second output sub-circuit (Figures 2B and 3A, 40) coupled to a second input terminal (Figures 2B and 3A, IN) and the output terminal of the shift register (Figures 2B and 3A, 40 is connected to OUT through T6), and configured to output a second gate driving signal at the output terminal when a second input signal is received via the second input terminal during a period other than a duration in which one frame of picture is displayed (Figures 2B and 3A, 40 outputs a second gate driving signal at OUT when a second signal is received at IN during a period other that  a duration in which one frame of picture is displayed as explained in paragraph [0034], the discharging phase is not during the driving phase.).


Regarding claim 2, Yan and Zou et al. disclose the shift register according to claim 1, further comprising:
a reset sub-circuit (Yan: Figure 3A, M4/M8/M7/M5) coupled to a reset terminal (Yan: Figure 3, Reset), the pull-up node (Yan: Figure 3, PU) and the output terminal of the shift register (Yan: Figure 3, Output), and configured to set potentials at the pull-up node and the output terminal to a reset potential when a reset signal is received via the reset terminal (Yan: the reset sub-circuit sets potentials at PU and Output to a reset potential based on the signal supplied to Reset.).

Regarding claim 3, Yan and Zou et al. disclose the shift register according to claim 1, wherein the second output sub-circuit comprises:
a first output switching element (Zhou et al.: Figures 2B and 3A, T12), a control terminal (Zhou et al.: Figures 2B and 3A, gate of the transistor T12), a first terminal (Zhou et al.: Figures 2B and 3A, top terminal of T12) and a second terminal (Zhou et al.: Figures 2B and 3A, bottom terminal of T12) of which are coupled to the second input terminal (Zhou et al.: Figures 2B and 3A, the gate of T12 is connected to IN through 

Regarding claim 4, Yan and Zou et al. disclose the shift register according to claim 3, wherein the second output sub-circuit further comprises:
a first pull-down switching element (Zhou et al.: Figures 2B and 3A, T14), a control terminal (Zhou et al.: Figures 2B and 3A, gate of the transistor T14), a first terminal (Zhou et al.: Figures 2B and 3A, top terminal of T14) and a second terminal (Zhou et al.: Figures 2B and 3A, bottom terminal of T14) of which are coupled to the second input terminal (Zhou et al.: Figures 2B and 3A, gate of the transistor T14 is coupled to IN through T13 and T12), a reset potential terminal (Zhou et al.: Figures 2B and 3A, top terminal of T14 is coupled to V1 through T13.) and the pull-up node of the shift register (Zhou et al.: Figures 2B and 3A, bottom terminal of T14 is connected to Q through T4.), respectively.

Regarding claim 5, Yan and Zou et al. disclose the shift register according to claim 3, wherein the second output sub-circuit further comprises:
a second pull-down switching component (Zhou et al.: Figures 2B and 3A, T13), a control terminal (Zhou et al.: Figures 2B and 3A, gate of the transistor T13), a first terminal (Zhou et al.: Figures 2B and 3A, top terminal of T13) and a second terminal (Zhou et al.: Figures 2B and 3A, bottom terminal of T13) of which are coupled to the 

Regarding claim 6, Yan and Zou et al. disclose the shift register according to claim 1, wherein the pull-up sub-circuit comprises:
a first pull-up switching element (Yan: Figure 3A, M1), a control terminal (Yan: Figure 3A, gate terminal of M1), a first terminal (Yan: Figure 3A, top terminal of M1) and a second terminal (Yan: Figure 3A, bottom terminal of M1) of which are coupled to the first input terminal (Yan: Figure 3A, gate terminal of M1 is coupled to Input), a second clock signal terminal (Yan: Figure 3A, top terminal of M1 is coupled to Input, which is a “second clock terminal”) and the pull-up node of the shift register (Yan: Figure 3A, bottom terminal of M1 is coupled to PU.), respectively.

Regarding claim 7, Yan and Zou et al. disclose the shift register according to claim 6, wherein the pull-up sub-circuit further comprises:
a second pull-up switching element (Yan: Figure 3A, M2), a control terminal (Yan: Figure 3A, gate terminal of M2), a first terminal (Yan: Figure 3A, top terminal of M2) and a second terminal (Yan: Figure 3A, bottom terminal of M2) of which are coupled to the first input terminal (Yan: Figure 3A, gate terminal of M2 is coupled to Input), a reset potential terminal (Yan: Figure 3A, top terminal of M2 is coupled to Vref) 

Regarding claim 8, Yan and Zou et al. disclose the shift register according to claim 1, wherein the first output sub-circuit comprises:
a second output switching element (Yan: Figure 3A, M3), a control terminal (Yan: Figure 3A, gate terminal of M3), a first terminal (Yan: Figure 3A, top terminal of M3) and a second terminal (Yan: Figure 3A, bottom terminal of M3) of which are coupled to the pull-up node (Yan: Figure 3A, gate terminal of M3 is coupled to PU), the first clock signal terminal (Yan: Figure 3A, top terminal of M3 is coupled to CLK) and the output terminal of the shift register (Yan: Figure 3A, bottom terminal of M3 is coupled to Output), respectively; and
a capacitor (Yan: Figure 3A, C1),connected between the pull-up node and the output terminal (Yan: Figure 3A shows C1 coupled between PU and output.).

Regarding claim 9, Yan and Zou et al. disclose the shift register according to claim 2, wherein the reset sub-circuit comprises:
a first reset switching element (Yan et al.: Figure 3A, M4), a control terminal (Yan: Figure 3A, gate terminal of M4), a first terminal (Yan: Figure 3A, bottom terminal of M4) and a second terminal (Yan: Figure 3A, top terminal of M4) of which are coupled to the reset terminal (Yan: Figure 3A, gate terminal of M4 is connected to Reset), a reset potential terminal (Yan: Figure 3A, bottom terminal of M4 connected to Vref) and 
a second reset switching element (Yan et al.: Figure 3A, M7), a control terminal (Yan: Figure 3A, gate terminal of M7), a first terminal (Yan: Figure 3A, bottom terminal of M7) and a second terminal (Yan: Figure 3A, top terminal of M7) of which are coupled to a pull-down node (Yan: Figure 3A, gate terminal of M7 coupled to PD), a reset potential terminal (Yan: Figure 3A, bottom terminal of M7 is coupled to Vref) and the output terminal of the shift register (Yan: Figure 3A, top terminal of M7 is coupled to Output), respectively.

Regarding claim 10, Yan and Zou et al. disclose the shift register according to claim 9, wherein the reset sub-circuit further comprises:
a third reset switching element (Yan et al.: Figure 3A, M5), a control terminal (Yan: Figure 3A, gate terminal of M5), a first terminal (Yan: Figure 3A, bottom terminal of M5) and a second terminal (Yan: Figure 3A, top terminal of M5) of which are coupled to the reset terminal (Yan: Figure 3A, gate terminal of M5 is coupled to Reset), an operating potential terminal (Yan: Figure 3A, bottom terminal of M5 is coupled to Vref, which is an operating potential terminal.) and the pull-down node of the shift register (Yan: Figure 3A, top terminal of M7 is coupled to PD through M7.), respectively.

Regarding claim 11, Yan and Zou et al. disclose a gate driving circuit, comprising a plurality of cascaded shift registers (Yan: Figure 1A). 

Regarding claim 13, Yan and Zou et al. disclose a driving method for the gate driving circuit according to claim 11, comprising: 
during a period other than a duration in which one frame of picture is displayed (Zou et al.: Paragraph [0034], see claim 1.),
supplying a second input signal to second input terminals of all the shift registers in the gate driving circuit (Zou et al.: Paragraph [0067]), and
outputting, by each of all the shift registers, a second gate driving signal at its output terminal within said period in response to the second input signal received via its second input terminal (Zou et al.: Paragraph [0067]).

Regarding claim 14, this claim is rejected under the same rationale as claim 2.

Regarding claim 15, this claim is rejected under the same rationale as claim 3.

Regarding claim 16, this claim is rejected under the same rationale as claim 4.

Regarding claim 17, this claim is rejected under the same rationale as claim 5.

Regarding claim 18, this claim is rejected under the same rationale as claim 6.

Regarding claim 19, this claim is rejected under the same rationale as claim 7.

Regarding claim 20, this claim is rejected under the same rationale as claim 8.

Regarding claim 21, this claim is rejected under the same rationale as claims 9 and 10.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2007/0296681) disclose a gate-driving circuit comprising a plurality of cascaded shift registers (See Figures 2 and 3, for example.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
17 January 2022